

SECURITY AGREEMENT


SECURITY AGREEMENT dated as of May 5, 2008 (this “Agreement”), made by the
Borrower and each of the Guarantors referred to below (each a “Grantor” and,
collectively, the “Grantors”), in favor of ACF CTC, L.L.C., a Delaware limited
liability company, in its capacity as agent (in such capacity, together with any
successor in such capacity, the “Agent”) on behalf of itself and the Lenders
referred to below.


WITNESSETH:


WHEREAS, Composite Technology Corporation, a Nevada corporation, (the
“Borrower”), each subsidiary of the Borrower listed as a “Guarantor” on the
signature pages thereto (together with each other Person that executes a joinder
agreement and becomes a “Guarantor” thereunder or otherwise guaranties all or
any part of the Obligations, each a “Guarantor” and collectively, the
“Guarantors”), the financial institutions from time to time party thereto (each
a “Lender” and, collectively, the “Lenders”), and the Agent are parties to the
Financing Agreement, dated as of the date hereof (such agreement, as amended,
restated, supplemented or otherwise modified from time to time, being
hereinafter referred to as the “Financing Agreement”), pursuant to which the
Lenders have agreed to make certain loans (collectively, the “Loans”) to the
Borrower;


WHEREAS, it is a condition precedent to the making of any Loan to the Borrower
pursuant to the Financing Agreement that each Grantor shall have executed and
delivered to the Agent a security agreement providing for the grant to the Agent
for the benefit of the Agent and the Lenders of a security interest in all
personal property of such Grantor;


WHEREAS, the Grantors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Grantor often being provided through financing
obtained by the other Grantors and the ability to obtain such financing being
dependent on the successful operations of all of the Grantors as a whole; and


WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Grantor.


NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans pursuant to the
Financing Agreement, each Grantor hereby jointly and severally agrees with the
Agent, for the benefit of the Agent and the Lenders, as follows:
 
SECTION 1. Definitions.
 
(a) Reference is hereby made to the Financing Agreement for a statement of the
terms thereof. All terms used in this Agreement and the recitals hereto which
are defined in the Financing Agreement or in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York (the “Code”) and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein; provided that terms used herein which are defined in the Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as the Agent may otherwise determine.
 

--------------------------------------------------------------------------------


 
(b) The following terms shall have the respective meanings provided for in the
Code: “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Record”,
“Security Account”, “Software”, and “Supporting Obligations”.
 
(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:


“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).


“Copyrights” means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.


“Intellectual Property” means the Copyrights, Trademarks and Patents.


“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.


“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).


“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.
 
-2-

--------------------------------------------------------------------------------


 
“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).


“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trademark registrations, trade names, business names, d/b/a’s, Internet
domain names, trade styles, designs, logos and other source or business
identifiers described in Schedule II hereto), all applications, registrations
and recordings thereof (including, without limitation, applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state thereof or any
other country or any political subdivision thereof), and all reissues,
extensions or renewals thereof, together with all goodwill of the business
symbolized by such marks and all customer lists, formulae and other Records of
any Grantor relating to the distribution of products and services in connection
with which any of such marks are used.
 
SECTION 2. Grant of Security Interest. As collateral security for all of the
Obligations (as defined in Section 3 hereof), each Grantor hereby pledges and
assigns to the Agent, and grants to the Agent for the benefit of the Agent and
the Lenders a continuing security interest in, all personal property of such
Grantor, wherever located and whether now or hereafter existing and whether now
owned or hereafter acquired, of every kind and description, tangible or
intangible (the “Collateral”), including, without limitation, the following:
 
(a) all Accounts;
 
(b) all Chattel Paper (whether tangible or electronic);
 
(c) the Commercial Tort Claims specified on Schedule VI hereto;
 
-3-

--------------------------------------------------------------------------------


 
(d) all Deposit Accounts, all cash, and all other property from time to time
deposited therein and the monies and property in the possession or under the
control of the Agent or any Lender or any affiliate, representative, agent or
correspondent of the Agent or any Lender; 
 
(e) all Documents;
 
(f) all Equipment;
 
(g) all Fixtures;


(h) all General Intangibles (including, without limitation, all Payment
Intangibles);
 
(i) all Goods;
 
(j) all Instruments (including, without limitation, Promissory Notes);
 
(k) all Inventory;
 
(l) all Investment Property;
 
(m) all Copyrights, Patents and Trademarks, and all Licenses;
 
(n) all Letter-of-Credit Rights;
 
(o) all Supporting Obligations;
 
(p) all other tangible and intangible personal property of such Grantor (whether
or not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, disks, cards, Software, data and computer programs in the
possession or under the control of such Grantor or any other Person from time to
time acting for such Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 or are otherwise necessary or helpful in the collection or realization
thereof; and
 
(q) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral; in each case howsoever such
Grantor’s interest therein may arise or appear (whether by ownership, security
interest, claim or otherwise).
 
-4-

--------------------------------------------------------------------------------


 
SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the “Obligations”):
 
(a) the prompt payment by each Grantor, as and when due and payable (by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of the Financing Agreement
and the other Loan Documents, including, without limitation, (i) the Obligations
(as defined in the Financing Agreement), (ii) principal of and interest on the
Loans (including, without limitation, all interest that accrues after the
commencement of any Insolvency Proceeding of any Grantor, whether or not the
payment of such interest is unenforceable or is not allowable due to the
existence of such Insolvency Proceeding), (iii) in the case of a Guarantor, all
amounts from time to time owing by such Grantor in respect of its guaranty made
pursuant to Article XI of the Financing Agreement or under any other Guaranty to
which it is a party, including all obligations guaranteed by such Grantor and
(iv) all fees, commissions, charges, expense reimbursements, indemnifications
and all other amounts due or to become due under any Loan Document; and
 
(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of the Loan Documents.
SECTION 4. Representations and Warranties. Each Grantor jointly and severally
represents and warrants as follows:
 
(a) Schedule I hereto sets forth (i) the exact legal name of each Grantor and
(ii) the organizational identification number of each Grantor or states that no
such organizational identification number exists.
 
(b) Each Grantor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state or jurisdiction of its organization as set forth on Schedule I
hereto, (ii) has all requisite power and authority to execute, deliver and
perform this Agreement and each other Loan Document to be executed and delivered
by it pursuant hereto and to consummate the transactions contemplated hereby and
thereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary,
except where the failure to be so qualified could not be expected to have a
Material Adverse Effect.
 
(c) The execution, delivery and performance by each Grantor of this Agreement
and each other Loan Document to which such Grantor is a party or will be a party
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
otherwise affecting such Grantor or its properties, (iii) do not and will not
result in or require the creation of any Lien upon or with respect to any of its
properties other than pursuant to any Loan Document and (iv) do not and will not
result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any material permit, license, authorization or
approval applicable to it or its operations or any of its properties.
 
-5-

--------------------------------------------------------------------------------


 
(d) This Agreement is, and each other Loan Document to which any Grantor is or
will be a party, when executed and delivered pursuant hereto, will be, a legal,
valid and binding obligation of such Grantor, enforceable against such Grantor
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles.
 
(e) Except as set forth on Schedule 6.01(f) of the Financing Agreement, there is
no pending or, to the best knowledge of any Grantor, threatened action, suit,
proceeding or claim affecting any Grantor or to which any of the properties of
any Grantor is subject, before any Governmental Authority or any arbitrator, or
any order, judgment or award by any Governmental Authority or arbitrator, that
may adversely affect the grant by any Grantor, or the perfection, of the
security interest purported to be created hereby in the Collateral, or the
exercise by the Agent of any of its rights or remedies hereunder.
 
(f) All taxes, assessments and other governmental charges imposed upon any
Grantor or any property of such Grantor (including, without limitation, all
federal income and social security taxes on employees’ wages) and which have
become due and payable on or prior to the date hereof have been paid, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof on the Financial Statements in accordance with GAAP.
 
(g) All Equipment, Fixtures, Goods and Inventory now existing are, and all
Equipment, Fixtures, Goods and Inventory hereafter existing will be, located at
the addresses specified therefor in Schedule III hereto. Each Grantor’s chief
place of business and chief executive office, the place where such Grantor keeps
its Records concerning Accounts and all originals of all Chattel Paper are
located at the addresses specified therefor in Schedule III hereto. None of the
Accounts is evidenced by Promissory Notes or other Instruments. Set forth in
Schedule IV hereto is a complete and accurate list, as of the date of this
Agreement, of each Deposit Account, Securities Account and Commodities Account
of each Grantor, together with the name and address of each institution at which
each such Account is maintained, the account number for each such Account and a
description of the purpose of each such Account. Set forth in Schedule II hereto
is a complete and correct list of each trade name used by each Grantor and the
name of, and each trade name used by, each person from which such Grantor has
acquired any substantial part of the Collateral. 
 
(h) Each Grantor has delivered to the Agent complete and correct copies of each
License described in Schedule II hereto, including all schedules and exhibits
thereto, which represents all of the Licenses existing on the date of this
Agreement. Each such License sets forth the entire agreement and understanding
of the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby or the rights of any Grantor or any of its
Affiliates in respect thereof. Each License now existing is, and each other
License will be, the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms. No default
thereunder by any such party has occurred, nor does any defense, offset,
deduction or counterclaim exist thereunder in favor of any such party.
 
-6-

--------------------------------------------------------------------------------


 
(i) The Grantors own and control, or otherwise possess adequate rights to use,
all Trademarks, Patents and Copyrights, which are the only trademarks, patents,
copyrights, inventions, trade secrets, proprietary information and technology,
know-how, formulae, and rights of publicity necessary to conduct their business
in substantially the same manner as conducted as of the date hereof. Schedule II
hereto sets forth a true and complete list of all Intellectual Property and
Licenses owned or used by each Grantor as of the date hereof. All such
Intellectual Property is subsisting and in full force and effect, has not been
adjudged invalid or unenforceable, is valid and enforceable and has not been
abandoned in whole or in part. Except as set forth in Schedule II, no such
Intellectual Property is the subject of any licensing or franchising agreement.
No Grantor has any knowledge of any conflict with the rights of others to any
Intellectual Property and, to the best knowledge of each Grantor, no Grantor is
now infringing or in conflict with any such rights of others in any material
respect, and to the best knowledge of each Grantor, no other Person is now
infringing or in conflict in any material respect with any such properties,
assets and rights owned or used by any Grantor. No Grantor has received any
notice that it is violating or has violated the trademarks, patents, copyrights,
inventions, trade secrets, proprietary information and technology, know-how,
formulae, rights of publicity or other intellectual property rights of any third
party.
 
(j) The Grantors are and will be at all times the sole and exclusive owners of,
or otherwise have and will have adequate rights in, the Collateral free and
clear of any Lien except for (i) the Lien created by this Agreement and (ii) the
Permitted Liens. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording or
filing office except (A) such as may have been filed in favor of the Agent
relating to this Agreement and (B) such as may have been filed to perfect or
protect any security interests or Liens permitted by the Financing Agreement.
 
(k) The exercise by the Agent of any of its rights and remedies hereunder will
not contravene any law or any contractual restriction binding on or otherwise
affecting any Grantor or any of its properties and will not result in or require
the creation of any Lien, upon or with respect to any of its properties.
 
-7-

--------------------------------------------------------------------------------


 
(l) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other regulatory body, or any other Person,
is required for (i) the grant by any Grantor, or the perfection, of the security
interest purported to be created hereby in the Collateral or (ii) the exercise
by the Agent of any of its rights and remedies hereunder, except (A) for the
filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements described in Schedule V hereto, all of
which financing statements have been duly filed and are in full force and
effect, (B) with respect to the perfection of the security interest created
hereby in the United States Intellectual Property, for the recording of the
appropriate Assignment for Security, substantially in the form of Exhibit A
hereto in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, (C) with respect to the perfection of the
security interest created hereby in foreign Intellectual Property and Licenses,
for registrations and filings in jurisdictions located outside of the United
States and covering rights in such jurisdictions relating to the Intellectual
Property and Licenses, (D) with respect to the perfection of the security
interest created hereby in motor vehicles for which the title to such motor
vehicles is governed by a certificate of title or ownership (collectively, the
“Motor Vehicles”), for the submission of an appropriate application requesting
that the Lien of the Agent be noted on the certificate of title or ownership,
completed and authenticated by the applicable Grantor, together with the
certificate of title, with respect to each Motor Vehicle, to the appropriate
state agency, (E) with respect to any action that may be necessary to obtain
control in Collateral described in Sections 5(i) and 5(k) hereof, the taking of
such action and (F) the taking of possession of all Documents, Chattel Paper,
Instruments and cash constituting Collateral.
 
(m) This Agreement creates in favor of the Agent a legal, valid and enforceable
security interest in the Collateral, as security for the Obligations. The
Agent’s having possession of all Instruments, Documents, Chattel Paper and cash
constituting Collateral and obtaining control of all Collateral described in
Sections 5(i) and 5(k) hereof from time to time, the recording of the
appropriate Assignment for Security executed pursuant hereto in the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable, the submission of an appropriate application requesting that the
Lien of the Agent be noted on the certificate of title or ownership, completed
and authenticated by the applicable Grantor, together with the certificate of
title or ownership, with respect to such Motor Vehicles, to the applicable state
agency, and the filing of the financing statements described in Schedule V
hereto and, with respect to the Intellectual Property hereafter existing and not
covered by an appropriate Assignment for Security, the recording in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, of appropriate instruments of assignment, result in the perfection
of such security interests. Such security interests are, or in the case of
Collateral in which any Grantor obtains rights after the date hereof, will be,
perfected, first priority security interests, subject only to the Permitted
Liens and the recording of such instruments of assignment. Such recordings and
filings and all other action necessary or desirable to perfect and protect such
security interest have been duly taken, except for (i) the Agent’s having
possession of Instruments, Documents, Chattel Paper and cash constituting
Collateral after the date hereof, (ii) the Agent obtaining control of any
Collateral described in Sections 5(i) and 5(k) hereof and (iii) the other
filings and recordations described in Section 4(l) hereof.
 
(n) No Grantor holds any Commercial Tort Claims or is aware of any such pending
claims, except for such claims described in Schedule VI.
 
-8-

--------------------------------------------------------------------------------


 
SECTION 5. Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding and all Commitments shall not have expired or
terminated, unless the Agent shall otherwise consent in writing:
 
(a) Further Assurances. Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that may be necessary or desirable or that the Agent
may reasonably request in order to (i) perfect and protect the security interest
purported to be created hereby; (ii) enable the Agent to exercise and enforce
its rights and remedies hereunder in respect of the Collateral; or
(iii) otherwise effect the purposes of this Agreement, including, without
limitation: (A) marking conspicuously all Chattel Paper and each License and, at
the request of the Agent, each of its Records pertaining to the Collateral with
a legend, in form and substance satisfactory to the Agent, indicating that such
Chattel Paper, License or Collateral is subject to the security interest created
hereby, (B) if any Account shall be evidenced by Promissory Notes or other
Instruments or Chattel Paper, delivering and pledging to the Agent hereunder
such Promissory Notes, Instruments or Chattel Paper, duly endorsed and
accompanied by executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to the Agent, (C) executing and filing (to the
extent, if any, that such Grantor’s signature is required thereon) or
authenticating the filing of, such financing or continuation statements, or
amendments thereto, as may be necessary or desirable or that the Agent may
reasonably request in order to perfect and preserve the security interest
purported to be created hereby, (D) furnishing to the Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Agent may reasonably
request, all in reasonable detail, (E) if any Collateral shall be in the
possession of a third party, notifying such Person of the Agent’s security
interest created hereby and obtaining a written acknowledgment from such Person
that such Person holds possession of the Collateral for the benefit of the
Agent, which such written acknowledgement shall be in form and substance
reasonably satisfactory to the Agent, (F) if at any time after the date hereof,
any Grantor acquires or holds any Commercial Tort Claim, promptly notifying the
Agent in a writing signed by such Grantor setting forth a brief description of
such Commercial Tort Claim and granting to the Agent a security interest therein
and in the proceeds thereof, which writing shall incorporate the provisions
hereof and shall be in form and substance reasonably satisfactory to the Agent,
(G) if requested by Agent after the occurrence or during the continuance of an
Event of Default, causing the Agent to be listed as the lienholder, for the
benefit of the Agent and the Lenders, on each certificate of title or ownership
with respect to each Motor Vehicle or other item of Equipment subject to a
certificate of title or ownership (other than a Motor Vehicle or item of
Equipment that is subject to a purchase money security interest permitted by
Section 7.02(a) of the Financing Agreement) and within 30 days of such request
deliver evidence of the same to the Agent and (H) taking all actions required by
any earlier versions of the Uniform Commercial Code or by other law, as
applicable, in any relevant Uniform Commercial Code jurisdiction, or by other
law as applicable in any foreign jurisdiction.
 
(b) Location of Equipment and Inventory. Each Grantor will keep the Equipment
and Inventory (other than used Equipment and Inventory sold in the ordinary
course of business in accordance with Section 5(g) hereof) at the locations
specified therefor in Section 4(g) hereof or, upon not less than 30 days’ prior
written notice to the Agent accompanied by a new Schedule III hereto indicating
each new location of the Equipment and Inventory, at such other locations in the
continental United States as the Grantors may elect, provided that (i) all
action has been taken to grant to the Agent a perfected, first priority security
interest in such Equipment and Inventory (subject only to Permitted Liens), and
(ii) the Agent’s rights in such Equipment and Inventory, including, without
limitation, the existence, perfection and priority of the security interest
created hereby in such Equipment and Inventory, are not adversely affected
thereby.
 
-9-

--------------------------------------------------------------------------------


 
(c) Condition of Equipment. Each Grantor will maintain the Equipment or cause
the Equipment to be maintained and preserved in good condition, repair and
working order as when acquired and in accordance with any manufacturer’s manual,
ordinary wear and tear excepted, and will forthwith, or in the case of any loss
or damage to any Equipment as quickly as practicable after the occurrence
thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith which are necessary or desirable,
consistent with past practice, or which the Agent may request to such end. Each
Grantor will promptly furnish to the Agent a statement describing in reasonable
detail any loss or damage in excess of $250,000 to any Equipment.
 
(d) Taxes, Etc. Each Grantor jointly and severally agrees to pay promptly when
due all property and other taxes, assessments and governmental charges or levies
imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment and Inventory, except to the extent the
validity thereof is being contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves in accordance with GAAP have
been set aside for the payment thereof.
 
(e) Insurance.
 
(i) Each Grantor will, at its own expense, maintain (i) products liability
insurance in an amount not less than $12,000,000, reasonably satisfactory to the
Agent, and (ii) insurance (including, without limitation, comprehensive general
liability and property insurance) with respect to the Equipment and Inventory in
such amounts, against such risks, in such form and with responsible and
reputable insurance companies or associations as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event, in amount, adequacy and scope reasonably
satisfactory to the Agent. Each policy for liability insurance shall provide for
all losses to be paid on behalf of the Agent and the Grantors as their
respective interests may appear, and each policy for property damage insurance
shall provide for all losses (except for losses of less than $50,000 per
occurrence) to be adjusted with, and paid directly to, the Agent. Each such
policy shall in addition (A) name each Grantor and the Agent as insured parties
thereunder (without any representation or warranty by or obligation upon the
Agent) as their interests may appear, (B) contain an agreement by the insurer
that any loss thereunder shall be payable to the Agent on its own account
notwithstanding any action, inaction or breach of representation or warranty by
any Grantor, (C) provide that there shall be no recourse against the Agent for
payment of premiums or other amounts with respect thereto and (D) provide that
at least 30 days’ prior written notice of cancellation, lapse, expiration or
other adverse change shall be given to the Agent by the insurer. Each Grantor
will, if so requested by the Agent, deliver to the Agent original or duplicate
policies of such insurance and, as often as the Agent may reasonably request, a
report of a reputable insurance broker with respect to such insurance. Each
Grantor will also, at the request of the Agent, execute and deliver instruments
of assignment of such insurance policies and cause the respective insurers to
acknowledge notice of such assignment.
 
-10-

--------------------------------------------------------------------------------


 
(ii) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance. In the case of any loss involving
damage to Equipment or Inventory, any proceeds of insurance maintained by a
Grantor pursuant to this Section 5(e) shall be paid to the Agent (except as to
which paragraph (iii) of this Section 5(e) is not applicable), such Grantor will
make or cause to be made the necessary repairs to or replacements of such
Equipment or Inventory, and any proceeds of insurance maintained by such Grantor
pursuant to this Section 5(e) shall be paid by the Agent to such Grantor as
reimbursement for the costs of such repairs or replacements.
 
(iii) Upon the occurrence and during the continuance of a Default or Event of
Default or upon any insurance payment (in excess of $50,000 per occurrence) in
respect of any Equipment or Inventory, all insurance payments in respect of such
Equipment or Inventory shall be paid to the Agent and applied as specified in
Section 7(b) hereof.
 
(f) Provisions Concerning the Accounts and the Licenses.
 
(i) No Grantor shall, without the prior written consent of the Agent, change
(A) its name, identity or organizational structure, or (B) its jurisdiction of
incorporation as set forth in Section 4(b) hereto. Each Grantor shall
(x) immediately notify the Agent upon obtaining an organizational identification
number, if on the date hereof such Grantor did not have such identification
number, and (y) keep adequate records concerning the Accounts and Chattel Paper
and permit representatives of the Agent pursuant to the terms of the Financing
Agreement to inspect and make abstracts from such Records and Chattel Paper.
 
(ii) Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, each Grantor may (and, at the
Agent’s direction, will) take such action as such Grantor or the Agent may deem
necessary or advisable to enforce collection or performance of the Accounts;
provided, however, that the Agent shall have the right at any time, upon the
occurrence and during the continuance of an Event of Default, to notify the
Account Debtors or obligors under any Accounts of the assignment of such
Accounts to the Agent and to direct such Account Debtors or obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Agent or its designated agent and, upon such notification and at the
expense of such Grantor and to the extent permitted by law, to enforce
collection of any such Accounts and to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done. After receipt by any Grantor of a notice from the Agent that
the Agent has notified, intends to notify, or has enforced or intends to enforce
a Grantor’s rights against the Account Debtors or obligors under any Accounts as
referred to in the proviso to the immediately preceding sentence, (A) all
amounts and proceeds (including Instruments) received by such Grantor in respect
of the Accounts shall be received in trust for the benefit of the Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Agent in the same form as so received (with any
necessary endorsement) to be held as cash collateral and either (i) credited to
the Loan Account so long as no Event of Default shall have occurred and be
continuing or (ii) if an Event of Default shall have occurred and be continuing,
applied as specified in Section 7(b) hereof, and (B) such Grantor will not
adjust, settle or compromise the amount or payment of any Account or release
wholly or partly any Account Debtor or obligor thereof or allow any credit or
discount thereon. In addition, upon the occurrence and during the continuance of
an Event of Default, the Agent may (in its sole and absolute discretion) direct
any or all of the banks and financial institutions with which any Grantor either
maintains a Deposit Account or a lockbox or deposits the proceeds of any
Accounts to send immediately to the Agent by wire transfer (to such account as
the Agent shall specify, or in such other manner as the Agent shall direct) all
or a portion of such securities, cash, investments and other items held by such
institution. Any such securities, cash, investments and other items so received
by the Agent shall (in the sole and absolute discretion of the Agent) be held as
additional Collateral for the Obligations or distributed in accordance with
Section 7 hereof.
 
-11-

--------------------------------------------------------------------------------


 
(iii) Upon the occurrence and during the continuance of any breach or default
under any License referred to in Schedule II hereto by any party thereto other
than a Grantor, (A) the relevant Grantor will, promptly after obtaining
knowledge thereof, give the Agent written notice of the nature and duration
thereof, specifying what action, if any, it has taken and proposes to take with
respect thereto, (B) no Grantor will, without the prior written consent of the
Agent, declare or waive any such breach or default or affirmatively consent to
the cure thereof or exercise any of its remedies in respect thereof, and (C)
each Grantor will, upon written instructions from the Agent and at such
Grantor’s expense, take such action as the Agent may deem necessary or advisable
in respect thereof.
 
(iv) Each Grantor will, at its expense, promptly deliver to the Agent a copy of
each notice or other communication received by it by which any other party to
any License referred to in Schedule II hereto purports to exercise any of its
rights or affect any of its obligations thereunder, together with a copy of any
reply by such Grantor thereto.
 
(v) Each Grantor will exercise promptly and diligently each and every material
right which it may have under each License (other than any right of termination)
and will duly perform and observe in all material respects all of its
obligations under each License and will take all action necessary to maintain
the Licenses in full force and effect. No Grantor will, without the prior
written consent of the Agent, cancel, terminate, amend or otherwise modify in
any material respect, or waive any material provision of, any License referred
to in Schedule II hereto.
 
(g) Transfers and Other Liens.
 
(i) Except to the extent expressly permitted by the Financing Agreement, no
Grantor will sell, assign (by operation of law or otherwise), lease, license,
exchange or otherwise transfer or dispose of any of the Collateral.
 
(ii) Except to the extent expressly permitted by Section 7.02(a) of the
Financing Agreement, no Grantor will create, suffer to exist or grant any Lien
upon or with respect to any Collateral.
 
-12-

--------------------------------------------------------------------------------


 
(h) Intellectual Property.
 
(i) In the event that any Grantor shall (A) obtain rights to any new Trademarks
necessary for the operation of its business, or any reissue, renewal or
extension of any existing Trademark necessary for the operation of its business,
(B) obtain rights to or develop any new patentable inventions, or become
entitled to the benefit of any Patent, or any reissue, division, continuation,
renewal, extension or continuation-in-part of any existing Patent or any
improvement thereof (whether pursuant to any license or otherwise) or (C) obtain
rights to or develop any new works protectable by Copyright, or become entitled
to the benefit of any rights with respect to any Copyright or any registration
or application therefor, or any renewal or extension of any existing Copyright
or any registration or application therefor, the provisions of Section 2 shall
automatically apply thereto and such Grantor shall give to the Agent prompt
notice thereof in accordance with the terms of this Agreement and the Financing
Agreement. Except as otherwise provided herein or in the Financing Agreement, in
no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Trademark
or Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof unless it gives the Agent prior written notice thereof.


(ii) Each Grantor shall execute, authenticate and deliver any and all
assignments, agreements, instruments, documents and papers as required by this
Agreement or the Financing Agreement, or as the Agent may otherwise reasonably
request, to evidence the Agent’s security interest hereunder in such future
acquired Intellectual Property and the General Intangibles of such Grantor
relating thereto or represented thereby, and each Grantor hereby appoints the
Agent its attorney-in-fact to execute and/or authenticate and file all such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed, and such power (being coupled with an interest) shall be
irrevocable until the termination of all Commitments, the repayment of all of
the Obligations in full and the termination of each of the Loan Documents.
 
-13-

--------------------------------------------------------------------------------


 
(iii) If applicable, each Grantor has duly executed and delivered the applicable
Assignment for Security in the form attached hereto as Exhibit A. Each Grantor
(either itself or through licensees) will, and will cause each licensee thereof
to, take all commercially reasonable action necessary to maintain all of the
Intellectual Property in full force and effect, including, without limitation,
using the proper statutory notices and markings and using the Trademarks on each
applicable trademark class of goods in order to so maintain the Trademarks in
full force free, from any claim of abandonment for non-use, and no Grantor will
(nor permit any licensee thereof to) do any act or knowingly omit to do any act
whereby any Intellectual Property may become invalidated; provided, however,
that so long as no Event of Default has occurred and is continuing, no Grantor
shall have an obligation to use or to maintain any Intellectual Property
(A) that relates solely to any product or work, that has been, or is in the
process of being, discontinued, abandoned or terminated, (B) that is being
replaced with Intellectual Property substantially similar to the Intellectual
Property that may be abandoned or otherwise become invalid, so long as the
failure to use or maintain such Intellectual Property does not materially
adversely affect the validity of such replacement Intellectual Property and so
long as such replacement Intellectual Property is subject to the Lien created by
this Agreement or (C) that is substantially the same as any other Intellectual
Property that is in full force, so long the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such other Intellectual
Property is subject to the Lien and security interest created by this Agreement.
Each Grantor will cause to be taken all necessary steps in any proceeding before
the United States Patent and Trademark Office and the United States Copyright
Office or any similar office or agency in any other country or political
subdivision thereof to maintain each registration of the Intellectual Property
(other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees. If any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantors shall (x) upon learning of such
infringement, misappropriation, dilution or other violation, promptly notify the
Agent and (y) to the extent the Grantors shall deem appropriate under the
circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as the Grantors shall deem appropriate
under the circumstances to protect such Intellectual Property. Each Grantor
shall furnish to the Agent from time to time (but, unless an Event of Default
has occurred and is continuing, no more frequently than quarterly) statements
and schedules further identifying and describing the Intellectual Property and
Licenses and such other reports in connection with the Intellectual Property and
Licenses as the Agent may reasonably request, all in reasonable detail and
promptly upon request of the Agent, following receipt by the Agent of any such
statements, schedules or reports, the Grantors shall modify this Agreement by
amending Schedule II hereto to include any Intellectual Property or License, as
the case may be, which becomes part of the Collateral under this Agreement and
shall execute and authenticate such documents and do such acts as shall be
necessary or, in the judgment of the Agent, desirable to subject such
Intellectual Property and Licenses to the Lien and security interest created by
this Agreement. Notwithstanding anything herein to the contrary, upon the
occurrence and during the continuance of an Event of Default, no Grantor may
abandon or otherwise permit any Intellectual Property to become invalid without
the prior written consent of the Agent, and if any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantors will take such action as the Agent shall
deem appropriate under the circumstances to protect such Intellectual Property.
 
(i) Deposit, Commodities and Securities Accounts. Prior to the date hereof, each
Grantor shall, in accordance with the terms of the Financing Agreement, cause
each bank and other financial institution referred to in Schedule IV hereto to
execute and deliver to the Agent a control agreement, in form and substance
reasonably satisfactory to the Agent, duly executed by such Grantor and such
bank or financial institution, or enter into other arrangements in form and
substance reasonably satisfactory to the Agent, pursuant to which such
institution shall irrevocably agree, inter alia, that (i) it will comply at any
time with the instructions originated by the Agent to such bank or financial
institution directing the disposition of cash, Commodity Contracts, securities,
Investment Property and other items from time to time credited to such account,
without further consent of such Grantor, which instructions the Agent will not
give to such bank or other financial institution in the absence of a continuing
Event of Default, (ii) except as otherwise set forth in the Financing Agreement,
all cash, Commodity Contracts, securities, Investment Property and other items
of such Grantor deposited with such institution shall be subject to a perfected,
first priority security interest in favor of the Agent, (iii) any right of set
off, banker’s Lien or other similar Lien, security interest or encumbrance shall
be fully waived as against the Agent, and (iv) upon receipt of written notice
from the Agent during the continuance of an Event of Default, such bank or
financial institution shall promptly send to the Agent by wire transfer (to such
account as the Agent shall specify, or in such other manner as the Agent shall
direct) all such cash, the value of any Commodity Contracts, securities,
Investment Property and other items held by it. Without the prior written
consent of the Agent, no Grantor shall make or maintain any Deposit Account,
Commodity Account or Securities Account except for the accounts set forth in
Schedule VI hereto. The provisions of this paragraph 5(i) shall not apply to (i)
Deposit Accounts for which the Agent is the depositary and (ii) Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of a Grantor’s salaried
employees.
 
-14-

--------------------------------------------------------------------------------


 
(j) Motor Vehicles.


(i) If requested by the Agent after the occurrence and during the continuance of
a Default or Event of Default, each Grantor shall deliver to the Agent originals
of the certificates of title or ownership for all Motor Vehicles owned by it
with the Agent listed as lienholder, for the benefit of the Agent and the
Lenders; provided that the Agent shall not be required to be listed as the
lienholder if a Motor Vehicle is subject to a purchase money security interest
permitted by Section 7.02(a) of the Financing Agreement.
 
(ii) Each Grantor hereby appoints the Agent as its attorney-in-fact, effective
the date hereof and terminating upon the termination of this Agreement, for the
purpose of (A) executing on behalf of such Grantor title or ownership
applications for filing with appropriate state agencies to enable Motor Vehicles
now owned or hereafter acquired by such Grantor to be retitled and the Agent
listed as lienholder thereof, (B) filing such applications with such state
agencies, and (C) executing such other documents and instruments on behalf of,
and taking such other action in the name of, such Grantor as the Agent may deem
necessary or advisable to accomplish the purposes hereof (including, without
limitation, for the purpose of creating in favor of the Agent a perfected Lien
on the Motor Vehicles and exercising the rights and remedies of the Agent
hereunder). This appointment as attorney-in-fact is coupled with an interest and
is irrevocable until all of the Obligations are paid in full after all
Commitments have been terminated.
 
(iii) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each Motor Vehicle
covered thereby.
 
(iv) So long as no Event of Default shall have occurred and be continuing, upon
the request of any Grantor, the Agent shall execute and deliver to such Grantor
such instruments as such Grantor shall reasonably request to remove the notation
of the Agent as lienholder on any certificate of title for any Motor Vehicle;
provided that any such instruments shall be delivered, and the release
effective, only upon receipt by the Agent of a certificate from such Grantor,
stating that the Motor Vehicle, the Lien on which is to be released, is to be
sold or has suffered a casualty loss (with title thereto passing to the casualty
insurance company therefor in settlement of the claim for such loss), the amount
that such Grantor will receive as sale proceeds or insurance proceeds and
whether or not such sale proceeds or insurance proceeds are required by Section
2.05 of the Financing Agreement to be paid to the Agent to be applied to the
Obligations and, to the extent required by Section 2.05 of the Financing
Agreement, any proceeds of such sale or casualty loss shall be paid to the Agent
hereunder to be applied to the Obligations then outstanding.
 
-15-

--------------------------------------------------------------------------------


 
(k) Control. Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Agent may reasonably request in order for the
Agent to obtain control in accordance with Sections 9-104 through 9-107 of the
Code with respect to the following Collateral: (i) Deposit Accounts, (ii)
Electronic Chattel Paper, (iii) Investment Property and (iv) Letter-of-Credit
Rights.


(l) Inspection and Reporting. Each Grantor shall permit the Agent, or any agents
or representatives thereof or such professionals or other Persons as the Agent
may designate (i) to examine and make copies of and abstracts from such
Grantor’s records and books of account, (ii) to visit and inspect its
properties, (iii) to verify materials, leases, notes, Accounts, Inventory and
other assets of such Grantor from time to time, (iii) to conduct audits,
physical counts, appraisals and/or valuations, Phase I and Phase II
Environmental Site Assessments or examinations at the locations of such Grantor
and (iv) to discuss such Grantor’s affairs, finances and accounts with any of
its directors, officers, managerial employees, independent accountants or any of
its other representatives, in each case, as provided in and subject to Section
4.01 and Section 7.01(f) the Financing Agreement.


(m) The partnership interests or membership interests of each Grantor in each of
its Subsidiaries that is a partnership or a limited liability company are not
(i) dealt in or traded on securities exchanges or in securities markets, (ii)
securities for purposes of Article 8 of any relevant Uniform Commercial Code,
(iii) investment company securities within the meaning of Section 8-103 of any
relevant Uniform Commercial Code and (iv) evidenced by a certificate. Such
partnership interests or membership interests constitute General Intangibles.
 
SECTION 6. Additional Provisions Concerning the Collateral.
 
(a) Each Grantor hereby (i) authorizes the Agent to file, one or more financing
or continuation statements, and amendments thereto, relating to the Collateral
and (ii) ratifies such authorization to the extent that the Agent has filed any
such financing or continuation statements, or amendments thereto, prior to the
date hereof. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
 
-16-

--------------------------------------------------------------------------------


 
(b) Each Grantor hereby irrevocably appoints the Agent as its attorney-in-fact
and proxy, with full authority in the place and stead of such Grantor and in the
name of such Grantor or otherwise, from time to time in the Agent’s discretion,
to take any action and to execute any instrument which the Agent may deem
necessary or advisable to accomplish the purposes of this Agreement (subject to
the rights of a Grantor under Section 5 hereof), including, without limitation,
(i) to obtain and adjust insurance required to be paid to the Agent pursuant to
Section 5(e) hereof, (ii) to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any Collateral, (iii) to receive, endorse, and collect any
drafts or other instruments, documents and chattel paper in connection with
clause (i) or (ii) above, (iv) to file any claims or take any action or
institute any proceedings which the Agent may deem necessary or desirable for
the collection of any Collateral or otherwise to enforce the rights of the Agent
and the Lenders with respect to any Collateral, and (v) to execute assignments,
licenses and other documents to enforce the rights of the Agent and the Lenders
with respect to any Collateral. This power is coupled with an interest and is
irrevocable until all of the Obligations are paid in full after all Commitments
have been terminated. 
 
(c) For the purpose of enabling the Agent to exercise rights and remedies
hereunder, at such time as the Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby grants to the
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to any Grantor) to
use, assign, license or sublicense any Intellectual Property now owned or
hereafter acquired by any Grantor, wherever the same may be located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof. Notwithstanding anything contained herein to
the contrary, but subject to the provisions of the Financing Agreement that
limit the right of a Grantor to dispose of its property and Section 5(h) hereof,
so long as no Event of Default shall have occurred and be continuing, each
Grantor may exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of its business. In furtherance of the foregoing, unless an
Event of Default shall have occurred and be continuing, the Agent shall from
time to time, upon the request of a Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, which
such Grantor shall have certified are appropriate (in such Grantor’s judgment)
to allow it to take any action permitted above (including relinquishment of the
license provided pursuant to this clause (c) as to any Intellectual Property).
Further, upon the payment in full of all of the Obligations after the
cancellation or termination of the Commitments, the Agent (subject to Section
11(e) hereof) shall release and reassign to the Grantors all of the Agent’s
right, title and interest in and to the Intellectual Property, and the Licenses,
all without recourse, representation or warranty whatsoever and at such
Grantor’s sole expense. The exercise of rights and remedies hereunder by the
Agent shall not terminate the rights of the holders of any licenses or
sublicenses theretofore granted by any Grantor in accordance with the second
sentence of this clause (c). Each Grantor hereby releases the Agent from any
claims, causes of action and demands at any time arising out of or with respect
to any actions taken or omitted to be taken by the Agent under the powers of
attorney granted herein other than actions taken or omitted to be taken through
the Agent’s gross negligence or willful misconduct, as determined by a final
determination of a court of competent jurisdiction. 
 
-17-

--------------------------------------------------------------------------------


 
(d) If any Grantor fails to perform any agreement contained herein, the Agent
may itself perform, or cause performance of, such agreement or obligation, in
the name of such Grantor or the Agent, and the expenses of the Agent incurred in
connection therewith shall be jointly and severally payable by the Grantors
pursuant to Section 8 hereof and shall be secured by the Collateral.
 
(e) The powers conferred on the Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Agent shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.
 
(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Agent of any of its rights hereunder shall not release
any Grantor from any of its obligations under the Licenses or otherwise in
respect of the Collateral, and (iii) the Agent shall not have any obligation or
liability by reason of this Agreement under the Licenses or with respect to any
of the other Collateral, nor shall the Agent be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.


(g) Notwithstanding any provision to the contrary in any of the Loan Documents,
the Agent, by acceptance of this Agreement, hereby acknowledges that the Lien on
the Loan Parties’ Inventory benefiting Enerserve Limited as identified on
Schedule 7.02(a) to the Financing Agreement shall be prior to the Lien in such
Inventory benefiting the Agent and the Lenders created pursuant to this
Agreement; provided, however, that such priority shall apply only to (i) such
specified items of Inventory identified on Schedule 7.02(a) and (ii) such other
items of Inventory purchased by the Loan Parties subsequent to the Effective
Date as to which Enerserve Limited shall have taken appropriate action under
Section 9-324 of the Uniform Commercial Code. The Agent will, at the Loan
Parties’ expense, execute and deliver such further instruments and documents and
take such further action as the Loan Parties’ may reasonably request in order to
effect the purposes of the foregoing sentence.
 
-18-

--------------------------------------------------------------------------------


 
SECTION 7. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:
 
(a) The Agent may exercise in respect of the Collateral, in addition to any
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Agent’s name or into the name of its nominee or nominees (to
the extent the Agent has not theretofore done so) and thereafter receive, for
the benefit of the Agent, all payments made thereon, give all consents, waivers
and ratifications in respect thereof and otherwise act with respect thereto as
though it were the outright owner thereof, (ii) require each Grantor to, and
each Grantor hereby agrees that it will at its expense and upon request of the
Agent forthwith, assemble all or part of the Collateral as directed by the Agent
and make it available to the Agent at a place or places to be designated by the
Agent that is reasonably convenient to both parties, and the Agent may enter
into and occupy any premises owned or leased by any Grantor where the Collateral
or any part thereof is located or assembled for a reasonable period in order to
effectuate the Agent’s rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Agent may deem commercially reasonable
and/or (B) lease, license or dispose of the Collateral or any part thereof upon
such terms as the Agent may deem commercially reasonable. Each Grantor agrees
that, to the extent notice of sale or any other disposition of the Collateral
shall be required by law, at least 10 days’ notice to a Grantor of the time and
place of any public sale or the time after which any private sale or other
disposition of the Collateral is to be made shall constitute reasonable
notification. The Agent shall not be obligated to make any sale or other
disposition of Collateral regardless of notice of sale having been given. The
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Grantor hereby
waives any claims against the Agent and the Lenders arising by reason of the
fact that the price at which the Collateral may have been sold at a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Obligations, even if the Agent accepts the
first offer received and does not offer the Collateral to more than one offeree,
and waives all rights that such Grantor may have to require that all or any part
of the Collateral be marshalled upon any sale (public or private) thereof. Each
Grantor hereby acknowledges that (i) any such sale of the Collateral by the
Agent shall be made without warranty, (ii) the Agent may specifically disclaim
any warranties of title, possession, quiet enjoyment or the like, and (iii) such
actions set forth in clauses (i) and (ii) above shall not adversely effect the
commercial reasonableness of any such sale of the Collateral. In addition to the
foregoing, (i) upon written notice to any Grantor from the Agent, each Grantor
shall cease any use of the Intellectual Property or any trademark, patent or
copyright similar thereto for any purpose described in such notice; (ii) the
Agent may, at any time and from time to time, upon 10 days’ prior notice to any
Grantor, license, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any of the Intellectual Property, throughout
the universe for such term or terms, on such conditions, and in such manner, as
the Agent shall in its sole discretion determine; and (iii) the Agent may, at
any time, pursuant to the authority granted in Section 6 hereof (such authority
being effective upon the occurrence and during the continuance of an Event of
Default), execute and deliver on behalf of a Grantor, one or more instruments of
assignment of the Intellectual Property (or any application or registration
thereof), in form suitable for filing, recording or registration in any country.
 
(b) Any cash held by the Agent as Collateral and all Cash Proceeds received by
the Agent in respect of any sale of or collection from, or other realization
upon, all or any part of the Collateral may, in the discretion of the Agent, be
held by the Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Agent pursuant to Section 8
hereof) in whole or in part by the Agent against, all or any part of the
Obligations in such order as the Agent shall elect, consistent with the
provisions of the Financing Agreement. Any surplus of such cash or Cash Proceeds
held by the Agent and remaining after payment in full of all of the Obligations
after all Commitments have been terminated shall be paid over to whomsoever
shall be lawfully entitled to receive the same or as a court of competent
jurisdiction shall direct.
 
-19-

--------------------------------------------------------------------------------


 
(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Agent and the Lenders are
legally entitled, the Grantors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Loan Document for interest on overdue principal thereof or such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Agent to collect such deficiency.
 
(d) Each Grantor hereby acknowledges that if the Agent complies with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, such compliance will not adversely effect the commercial
reasonableness of any sale or other disposition of the Collateral.
 
(e) The Agent shall not be required to marshal any present or future collateral
security (including, but not limited to, this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of the Agent’s rights hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights, however existing or arising. To the extent that any Grantor
lawfully may, such Grantor hereby agrees that it will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Agent’s rights under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
each Grantor hereby irrevocably waives the benefits of all such laws.
 
SECTION 8. Indemnity and Expenses.
 
(a) Each Grantor jointly and severally agrees to defend, protect, indemnify and
hold the Agent and each Lender (and all their respective officers, directors,
employees, attorneys, consultants, and agents) harmless from and against any and
all claims, damages, losses, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including, without limitation, reasonable legal
fees, costs, expenses, and disbursements of Agent’s counsel) to the extent that
they arise out of or otherwise result from this Agreement (including, without
limitation, enforcement of this Agreement), except claims, losses or liabilities
to the extent resulting from the Agent’s gross negligence or willful misconduct,
as determined by a final judgment of a court of competent jurisdiction.
 
-20-

--------------------------------------------------------------------------------


 
(b) Each Grantor will upon demand jointly and severally agree to pay to the
Agent the amount of any and all reasonable costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Agent and
of any experts and agents (including, without limitation, any collateral trustee
which may act as agent of the Agent), which the Agent may incur in connection
with (i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral, (iii) the exercise
or enforcement of any of the rights of the Agent hereunder, or (iv) the failure
by any Grantor to perform or observe any of the provisions hereof.
 
SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, if to a Grantor, to it in care of
the Borrower at its address specified in the Financing Agreement and if to the
Agent, to it at its address specified in the Financing Agreement; or as to any
such Person, at such other address as shall be designated by such Person in a
written notice to such other Person complying as to delivery with the terms of
this Section 9. All such notices and other communications shall be effective,
(a) if mailed (certified mail, postage prepaid and return receipt requested),
when received or 3 days after deposited in the mails, whichever occurs first,
(b) if telecopied, when transmitted and confirmation received, or (c) if
delivered by hand, Federal Express or other reputable overnight courier, upon
delivery.


SECTION 10. Security Interest Absolute. All rights of the Agent and the Lenders,
all Liens and all obligations of each of the Grantors hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Financing Agreement, any other Loan Document or any other
agreement or instrument relating thereto, (b) any change in the time, manner or
place of payment of, or in any other term in respect of, all or any of the
Obligations, or any other amendment or waiver of or consent to any departure
from the Financing Agreement or any other Loan Document, (c) any exchange or
release of, or non-perfection of any Lien on any Collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the Obligations, or (d) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, any of the Grantors in
respect of the Obligations. All authorizations and agencies contained herein
with respect to any of the Collateral are irrevocable and powers coupled with an
interest.
 
SECTION 11. Miscellaneous.
 
(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Grantor and the Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by any Person
therefrom, shall be effective unless it is in writing and signed by the waiving
and consenting Person, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.
 
-21-

--------------------------------------------------------------------------------


 
(b) No failure on the part of the Agent to exercise, and no delay in exercising,
any right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agent or any Lender provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agent or any Lender under
any Loan Document against any party thereto are not conditional or contingent on
any attempt by such Person to exercise any of its rights under any other Loan
Document against such party or against any other Person, including but not
limited to, any Grantor.
 
(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
(d) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the later of (A) the payment
in full of the Obligations and (B) the termination of all of the Commitments,
and (ii) be binding on each Grantor, all other Persons who become bound as
debtor to this Agreement in accordance with Section 9-203(d) of the Code and, by
its acceptance hereof, the Agent and its respective successors and assigns, and
shall inure, together with all rights and remedies of the Agent and the Lenders
hereunder, to the benefit of the Agent and the Lenders and their respective
permitted successors, transferees and assigns. Without limiting the generality
of clause (ii) of the immediately preceding sentence, without notice to the
Grantors, the Agent and the Lenders may assign or otherwise transfer their
rights and obligations under this Agreement and any other Loan Document, to any
other Person and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Agent and the Lenders herein or
otherwise. Upon any such assignment or transfer, all references in this
Agreement to the Agent or any such Lender shall mean the assignee of the Agent
or such Lender. None of the rights or obligations of any Grantor hereunder may
be assigned or otherwise transferred without the prior written consent of the
Agent, and any such assignment or transfer shall be null and void.
 
(e) Upon the satisfaction in full of the Obligations and the termination of all
of the Commitments, (i) this Agreement and the security interests created hereby
shall terminate and all rights to the Collateral shall revert to the Grantors
and (ii) the Agent will, upon the Grantors’ request and at the Grantors’ expense
without any representation, warranty or recourse whatsoever, (A) return to the
Grantors such of the Collateral as shall not have been sold or otherwise
disposed of or applied pursuant to the terms hereof and (B) execute and deliver
to the Grantors such documents as the Grantors shall reasonably request to
evidence such termination.


a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
 
-22-

--------------------------------------------------------------------------------


 
b) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.


c) EACH OF THE GRANTORS AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT) THE AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.


(i) Each Grantor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such Grantor at its address provided herein, such
service to become effective 10 days after such mailing.
 
(j) Nothing contained herein shall affect the right of the Agent to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against any Grantor or any property of any Grantor in any
other jurisdiction.
 
(k) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
(l) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 
-23-

--------------------------------------------------------------------------------


 
(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.
 
(n) All of the obligations of the Grantors hereunder are joint and several. The
Agent may, in its sole and absolute discretion, enforce the provisions hereof
against any of the Grantors and shall not be required to proceed against all
Grantors jointly or seek payment from the Grantors ratably. In addition, the
Agent may, in its sole and absolute discretion, select the Collateral of any one
or more of the Grantors for sale or application to the Obligations, without
regard to the ownership of such Collateral, and shall not be required to make
such selection ratably from the Collateral owned by all of the Grantors. The
release or discharge of any Grantor by the Agent shall not release or discharge
any other Grantor from the obligations of such Person hereunder. 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


-24-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 

 
GRANTORS:
           
COMPOSITE TECHNOLOGY CORPORATION
                     
By:
    
Name:
    
Title:
                        
CTC CABLE CORPORATION
                     
By:
    
Name:
     
Title:
                         
TRANSMISSION TECHNOLOGY CORPORATION
                     
By:
     
Name:
         
Title:
                                  
CTC TOWERS & POLES CORPORATION
                     
By:
              
Name:
     
Title:
                                    
DEWIND, INC.
                     
By:
          
Name:
            
Title:
       

  

--------------------------------------------------------------------------------


 

 
EU ENERGY INC.
                     
By:
             
Name:
            
Title:
                             
EU ENERGY NORTH AMERICA, INC
                     
By:
        
Name:
       
Title:
      

--------------------------------------------------------------------------------




SCHEDULE I


LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF
ORGANIZATION
 
 
Sched. I-1

--------------------------------------------------------------------------------


 
SCHEDULE II


INTELLECTUAL PROPERTY AND LICENSES; TRADENAMES
 
 
Sched. II-1

--------------------------------------------------------------------------------


 
SCHEDULE III




LOCATIONS OF GRANTORS





LOCATION
Description of Location (State if Location
(i) contains Equipment, Fixtures,
Goods or Inventory,
(ii) is chief place of business and
chief executive office, or
(iii) contains Records concerning Accounts
and originals of Chattel Paper)

 
 
Sched. III-1

--------------------------------------------------------------------------------




SCHEDULE IV


DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS


Name and Address
of Institution
Maintaining Account
Account Number
Type of Account


 
Sched. IV-1

--------------------------------------------------------------------------------




SCHEDULE V


UCC-1 FINANCING STATEMENTS
 
 
Sched. V-1

--------------------------------------------------------------------------------




SCHEDULE VI


COMMERCIAL TORT CLAIMS
 


Sched. VI-1

--------------------------------------------------------------------------------




EXHIBIT A


ASSIGNMENT FOR SECURITY


[TRADEMARKS] [PATENTS] [COPYRIGHTS]




WHEREAS, ____________________ (the “Assignor”) [has adopted, used and is using,
and holds all right, title and interest in and to, the trademarks and service
marks listed on the annexed Schedule 1A, which trademarks and service marks are
registered or applied for in the United States Patent and Trademark Office (the
“Trademarks”)] [holds all right, title and interest in the letter patents,
design patents and utility patents listed on the annexed Schedule 1A, which
patents are issued or applied for in the United States Patent and Trademark
Office (the “Patents”)] [holds all right, title and interest in the copyrights
listed on the annexed Schedule 1A, which copyrights are registered in the United
States Copyright Office (the “Copyrights”)];


WHEREAS, the Assignor, has entered into a Security Agreement, dated as of May
__, 2008 (the “Security Agreement”), in favor of ACF CTC, L.L.C., as agent for
itself and certain lenders (the “Assignee”);


WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of itself and the lenders a
continuing security interest in all right, title and interest of the Assignor
in, to and under the [Trademarks, together with, among other things, the
good-will of the business symbolized by the Trademarks] [Patents] [Copyrights]
and the applications and registrations thereof, and all proceeds thereof,
including, without limitation, any and all causes of action which may exist by
reason of infringement thereof and any and all damages arising from past,
present and future violations thereof (the “Collateral”), to secure the payment,
performance and observance of the Obligations (as defined in the Security
Agreement);


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of itself and the lenders a continuing security interest in the
Collateral to secure the prompt payment, performance and for the benefit of
itself and the lenders observance of the Obligations.


The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.


IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of _____________ __, 20__.
 

 
[GRANTOR]
             
By:
                                                                      
Name:
   
Title:

 
Exh. A-1

--------------------------------------------------------------------------------




STATE OF ____________
 
 
ss.:
COUNTY OF __________
 





On this ____ day of _______________, 20__, before me personally came
________________, to me known to be the person who executed the foregoing
instrument, and who, being duly sworn by me, did depose and say that s/he is the
________________ of _______________________________________, a
____________________, and that s/he executed the foregoing instrument in the
firm name of _______________________________________, and that s/he had
authority to sign the same, and s/he acknowledged to me that he executed the
same as the act and deed of said firm for the uses and purposes therein
mentioned.


Exh. A-2

--------------------------------------------------------------------------------





SCHEDULE 1A TO ASSIGNMENT FOR SECURITY






[Trademarks and Trademark Applications]
[Patent and Patent Applications]
[Copyright and Copyright Applications]
Owned by ______________________________



--------------------------------------------------------------------------------



